Citation Nr: 1517112	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  13-21 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a left hip disorder, to include as secondary to service-connected total replacement of the right knee.


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1968 to April 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran submitted a waiver of his right to have the RO review newly submitted evidence and allowing the Board to proceed with an appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims, so that he is afforded every possible consideration.

Pursuant to the Board's February 2014 remand, a VA examiner reviewed the Veteran's claims file for a supplemental opinion.  The Board directed that the examiner provide an opinion as to whether it was more likely than not that the Veteran's left hip disability was related to his right knee joint replacement, which the examiner  addressed.  However, the Board also directed the examiner to provide an opinion on whether the Veteran's left hip disability was directly related to service, which the examiner did not do.  Therefore there was not substantial compliance with the Board's October 2013 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  There is also additional evidence the Board would like the examiner to consider regarding secondary service connection; namely, two October 2003 lay statements indicating that the Veteran's knee condition caused him to fall, and a December 2009 treatment record that noted a discrepancy in the length of the Veteran's legs.

Additionally, the Veteran noted on his VA Form 9 that his doctor from Salisbury VAMC indicated that the Veteran's hip surgery was due to wear and tear from the right knee.  The Veteran is invited to submit any additional documentation regarding this assertion.

Accordingly, the case is REMANDED for the following action:

1. The RO must provide the Veteran's claims file to an examiner who is qualified to give an opinion on the Veteran's left hip disability, so a new opinion may be provided.  A new examination is only required if deemed necessary by the examiner.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) If a new examination is conducted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the following:

i) Two October 2003 lay statements from friends of the Veteran, indicating that his knee condition caused him to fall.

ii) A December 2009 treatment record indicating that the Veteran's right leg was shorter than his left leg.

iii) An August 2011 treatment record diagnosing the Veteran with "end-stage" avascular necrosis.

c) The examiner must provide an opinion including specific findings as to the following:

i) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left hip disability began during active service or is related to any incident of service or, because of the Veteran's diagnosis of arthritis, whether it began within one year of separation from active duty.

ii) Especially considering the evidence listed above, whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left hip disability was proximately due to or the result of his right knee joint replacement, or right knee condition prior to joint replacement.

iii) Especially considering the evidence listed above, whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left hip disability was aggravated beyond its natural progression by his right knee joint replacement, or right knee condition prior to joint replacement.

d) As part of the opinion, the examiner must address the Veteran's competent lay statements regarding onset in his or her rationale, as well as any relevant statements from treatment records.  

e) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2. After the above has been completed, the RO must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




